DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  Claims 1 and 5 have been amended and no new claims have been added.
Response to Arguments
Applicant's arguments filed 6/9/21 have been fully considered but they are not persuasive.  Specifically, the Applicant’s representative argues that claims 1-20 are directed to patentable subject matter because i) they are not directed to an abstract idea under Step 2A – prong 1; ii) they satisfy Step 2A-prong 2 because the claim integrates the claim into a practical application and iii) they satisfy Step 2B for substantially the same reasons as with respect to Step 2A (see Remarks – 6/9/21).  The Examiner respectfully disagrees. The particular arguments are addressed in the sections below.
i) Applicant’s representative argues claims 1-20 are not directed to an abstract idea under Step 2A-prong 1 because it does not recite a certain method of organizing human activity and/or mental process.
The Applicant’s representative argues that the claims are not directed to an abstract idea of a certain method of organizing human activity and/or mental process but when viewed as a whole describes “a game mechanic that provides a spot prize irrespective of a game outcome, while also using the prize symbol as a Wild in determination of a game outcome (e.g., the spot prize allows achieving of certain game volatility levels, while also maintain return-to-player (RTP)”.  The Examiner respectfully disagrees.   “A game mechanic” is understood to one of ordinary skill in the art as a game rule that governs and guides a players actions (see Wikipedia “Game mechanics”, pg. 1).  It follows that the recitation of a game mechanic amounts to managing a game including rules and/or 
Additionally, the Applicant’s representative argues that the claims may not be construed as a mental process because “caus[ing] prize indicia to be displayed in a prize indicia display area, each prize indicium corresponding to a spot prize comprising a prize amount…select[ing] at least one spot prize…determin[ing] at least one prize symbol to be added; and caus[ing] the at least one prize system to be displayed in the symbol array…” because it cannot practically be performed in the human mind (see Remarks, pg. 8-9).  Specifically, the Applicant asserts that the steps of Claim 1 enable not only controlling of RTP, game volatility, and presentation of a spot prize separate from a winning outcome amount but also display of a symbol array and prize indicia moving relative to each other (see Remarks, pg. 8-9).  The Examiner respectfully disagrees. Mental processes include concepts performed in the human mind including observations, evaluations judgments, and opinions.  Specifically, the limitations of “select[ing] at least one spot prize corresponding to one prize symbol to be added…determin[ing] at least one prize symbol to be added to the symbol array…to the respective selected at least one spot prize” recites mental processes of providing an evaluation and judgment.  The additional elements of “a symbol array and prize indicia moving relative to each other”, “caus[ing prize indicia to be display….a prize amount” and “caus[ing] that at least one prize system to be displayed in the symbol array” amount to steps to convey information which is construed as extra-solution activity of the abstract idea (see MPEP 2106.05(g)).  Moreover, the 2019 October Update: Subject Matter Eligibility, explains that claims that merely claim the concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept may still recite a mental process (see 2019 October Update: Subject Matter Eligibility, pg. 7-8).  In this instance, causing the display of selected and determined see 2019 October Update, pg. 7-8).  For at least these reasons, the Applicant’s argument is not persuasive and the analysis under Step 2A-prong 1 has been maintained.
ii) Applicant’s representative argues claims 1-20 when viewed as a whole integrate the claim into a practical application under Step 2A-prong 2 (see Remarks, pg. 9-10).  
The Applicant’s representative argues that despite including conventional physical elements the claim recites meaningful limits that are more than a drafting effort and provide an improvement of “interaction between the player and the gaming system which results in increased enthusiasm by the player and improvement engagement with the gaming machine” which is an improvement to the technical field of electronic gaming (see Remarks, pg. 9-10). The Examiner respectfully disagrees.  The claims recite “a game mechanic” to manage a spot prize which as discussed above is a certain method of organizing human activity such as a rule for managing a game.  As expressed by the Applicant’s representative, presenting a prize symbol so that “the player knows they will be presented with the spot prize regarding of what the game outcome it” amounts to steps to convey information which is merely extra-solution activity to implement the abstract idea.  
With respect to the improvement to computational efficiency “by not using a pay table and/or a lookup to determine whether to present a sport prize” does not appear to be disclosed as a technical solution contemplated by the use of “a spot prize” as asserted by the Applicant.  In contrast, the presentation of spot prize and the claimed manner to display the spot prize recites additional elements which provide mere instructions to implement the abstract idea on a computer, adds insignificant extra-solution activity to judicial exception (e.g., causing the prize symbol to be displayed” and/or generally links the use of the judicial exception to a particular technological environment or field of use. (see MPEP 2106.05(f), (g), and (h)).  For at least these reasons, the 
iii)  The Applicant’s representative argues that the claims 1-20 satisfy Step 2B for substantially the same reasons as discussed with respect to Step 2A-prong 1 and Step 2A-prong 2.
The Examiner respectfully disagrees for substantially the same reasons as discussed above.  Moreover, the Examiner notes that the Applicant’s representative asserts that the claims are patent eligible despite the additional elements such as “at least one processor and at least one memory device” as including conventional physical elements (see Remarks, pg. 9).  For at least the reasons that have been discussed above, the claims when viewed individually and/or as a collection of elements does not amount to an inventive concept.   Therefore the Applicant’s argument is not persuasive and the rejection of claims 1-20 under 35 USC 101 has been maintained below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more. The claims recites a certain method of organizing human activity and/or mental processes such as: “cause a symbol array be to selected” – certain method of organizing human activity and mental processes;  “select at least one spot prize corresponding to at least one prize indicium;” – certain method of organizing human activity and/or mental processes; “determine at least one prize symbol to be added to the symbol array, corresponding to the respective selected at least one spot prize,” – certain method of organizing human activity and/or mental process;  present, in response to the at least one prize symbol being displayed in the symbol array and irrespective of a game outcome based upon a pay table, the prize amount of the spot prize corresponding to the at least one prize certain method of organizing human activity and/or mental process; “allocate a Wild function to the at least one determined prize symbol” – certain method of organizing human activity; “determine, based upon a pay table, the wild function, and the symbol array to present a winning outcome amount corresponding to a winning outcome” - certain method of organizing human activity and/or mental process; and “present a winning outcome prize” – certain method of organizing human activity.  For at least these reasons, the claims are found to recite an abstract idea under Step 2A, prong 1.
This judicial exception is not integrated into a practical application because the additional limitations such as “cause prize indicia to be displayed in a prize indicia display area, each prize indicium corresponding to a spot prize comprising a prize amount”, “cause a symbol array to be displayed such that the symbol array and the prize indicia move relative to each other, wherein the symbol array comprises a plurality of symbols”, and “cause the at least one prize symbol to be displayed in the symbol array;” do not integrate the claim into a practical application because they recite extra-solution activity to merely convey information and steps to invoke highly-generalized computing functions to implement the abstract idea (see MPEP 2106.05(f) and (g)).   Moreover, the remaining elements such as “a game controller that includes at least one processor and at least one memory device, wherein: the at least one processor and the at least one memory device, are operably connected; and the at least one memory device stores computer-readable instructions for control the at least one process to:” amounts to mere instructions to implement the abstract idea by invoking a general purpose computer and/or provide a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims do not integrate the abstract idea into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “a game controller that see Vancura, Fig. 1, 0008, 0037-0040).  For at least these reasons, the additional elements when viewed either individual or as a collective whole, are not sufficient to supply an inventive concept.  Therefore, when analyzed with the additional elements as reciting an abstract idea without significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaffe (US 2009/0075717 A1) discloses a feature game which provides a spot prize comprising a prize amount which causes a character to move relative to a spot prize overlaid on a symbol array to simulate a money grab machine to collect spot prizes but does not teach or suggest a symbol array and the prize indicia to move relative to each other, wherein the symbol array comprises a plurality of symbols (see Figs. 6(a-c)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN HSU/Examiner, Art Unit 3715